Citation Nr: 1046338	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  06-36 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) on 
the basis of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1961.  
He died in January 2006; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Cleveland, Ohio.  

In February 2008, the Board denied entitlement to service 
connection for the cause of the Veteran's death and entitlement 
to DIC on the basis of 38 U.S.C.A. § 1151.  The appellant 
subsequently appealed to the Court of Appeals for Veterans Claims 
(Court).  In a May 2009 Joint Motion for Remand, the parties (the 
Secretary of VA and the appellant) determined that a remand was 
warranted.  By a May 2009 Order of the Court, the Court granted 
the Joint Motion for Remand, vacated the February 2008 Board 
decision, and remanded the matter for readjudication.  

Thereafter, the Board remanded this appeal in February 2008 for 
further evidentiary and procedural development.  As discussed in 
more detail below, the Board finds that there was substantial 
compliance with its remand directives and that it may therefore 
proceed with a determination at this time.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The Veteran died in January 2006; the competent and probative 
evidence of record indicates that the proximate cause of death 
was cerebral anoxia, the primary cause of death was acute 
bronchopneumonia, and other conditions which contributed to the 
proximate cause of death were diabetes mellitus, cirrhosis of the 
liver, and protein energy malnutrition.  

2.  At the time of the Veteran's death, service connection was 
established for degenerative disc disease of the lumbar spine, a 
depressive disorder, and residuals of a postoperative right 
inguinal hernia repair.  

3.  The competent and probative evidence fails to demonstrate 
that any cause of death manifested during active duty service, is 
otherwise related to military service, or is proximately due to 
or chronically worsened by any of his service-connected 
disabilities.

4.  The competent and probative evidence fails to demonstrate 
that a service-connected disability is the immediate or 
underlying cause of the Veteran's death, is etiologically related 
to the cause of the Veteran's death, or hastened death.

5.  The competent and probative evidence fails to demonstrate 
that the Veteran's death is proximately due to VA surgical 
treatment, hospital care, or medical treatment, to include 
failure to timely diagnose and treat his proximate cause of 
death, cerebral anoxia due to acute bronchopneumonia.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312(a) (2010).

2.  Legal entitlement to DIC under the provisions of Section 
1151, Title 38, United States Code, is not established.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  With regard to "first element notice," the Court has 
prescribed more specific notice requirements for claims for 
dependency and indemnity compensation (DIC) based on whether a 
veteran was service-connected for a disability during his or her 
lifetime.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Specifically, 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death, 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition, and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Id.

A review of the claims file reveals that letters sent to the 
appellant in December 2009 and July 2010 satisfied VA's duty to 
notify provisions under the VCAA and Hupp.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Ideally, these letters should have been 
provided to the appellant prior to the initial adjudication of 
the claim in July 2006.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  However, the appellant was provided ample 
opportunity to meaningfully participate in the adjudicatory 
process following the issuance of both of the aforementioned VCAA 
letters, and the entire record was reviewed and the claim was 
readjudicated in a supplemental statement of the case dated in 
August 2010.  As such, there is no prejudice in the Board 
proceeding with the current appeal at this time.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the appellant in making reasonable 
efforts to identify and obtain relevant records in support of her 
cause of death and DIC claim.  38 U.S.C.A. § 5103A(a) (West 
2002).  In this regard, the Veteran's service treatment records 
and all relevant VA and non-VA treatment records are of record.  
Also associated with the claims file are records from the Social 
Security Administration (SSA) and the Veteran's autopsy report.  
The appellant has not identified any additional relevant, 
outstanding records that need to be obtained before deciding her 
claim, and in December 2009 she notified the VA that she had no 
additional evidence or information to submit in support of her 
appeal.  

The Board requested in its October 2009 Remand that two VA 
medical opinions be obtained in conjunction with the claims 
currently on appeal which considered the appellant's theories of 
entitlement.  Specifically, opinions were requested to determine 
whether a contributory cause of death, cirrhosis of the liver, 
was in any way related to the use of clonazepam taken for the 
Veteran's service-connected depressive disorder, and whether the 
administration of a blood thinner, lovenox, during the Veteran's 
hospital admission in January 2006 proximately caused his death, 
and if so, whether it represented failure to exercise the degree 
of care expected of a reasonable health care provider.  See 
38 U.S.C.A. § 5103A(a); Delarosa v. Peake, 515 F.3d 1319 (Fed. 
Cir. 2008).  A review of the VA opinion reports dated in January 
and May 2010 reflect that both physicians reviewed the claims 
file prior to providing an analysis of the questions presented.  
Furthermore, the opinions provided adequately address the 
questions and, when appropriate, provide a rationale that is 
based on both the clinical and lay evidence of record as well as 
generally established medical principles.  As such opinions allow 
the Board to answer the questions before it on appeal, no further 
remand for additional medical evidence is necessary.  Id.  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence she should submit to substantiate her claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

As noted above, the Board previously remanded this appeal in 
October 2009.  The purpose of this remand was to provide adequate 
VCAA which complied with the Court's holding in Hupp, obtain 
outstanding VA treatment records from the Dayton VA Medical 
Center for the period from October 2005 through November 2005, 
and obtain opinions from a VA hepatologist and VA neurologist 
regarding whether the Veteran's death was in any way related to 
service-connected depressive disorder or care received during a 
January 2010 hospitalization, respectively.  

A review of the claims file reveals that the Agency of Original 
Jurisdiction (AOJ) fulfilled the October 2009 remand directives 
and the Board may therefore proceed with a determination at this 
time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand).  In this regard, the appellant was 
provided notice in December 2009 and July 2007 letters which 
satisfied all VCAA and Hupp requirements.  Additionally, the AOJ 
was able to obtain the outstanding, relevant treatment records 
from the VA Medical Center in Dayton, Ohio.  

Finally, the AOJ obtained VA medical opinions which, as discussed 
above, adequately addressed the questions presented by the Board.  
The Board acknowledges that the opinion that addressed the 
etiology of the Veteran's cirrhosis of the liver was not provided 
by a hepatologist, as requested.  However, the record reflects 
that the opinion was provided by a gastroenterologist, a 
specialist who also routinely evaluates and treats cirrhosis.  In 
fact, the Veteran's own contemporaneous treatment records 
indicate that his cirrhosis was being treated by the 
gastrointestinal clinic at Dayton VA Medical Center.  Since the 
underlying purpose of requesting a hepatologist was to obtain an 
etiological opinion from a physician with a specialty in the area 
of cirrhosis of the liver, the Board is satisfied that there has 
been substantial compliance with its remand directive, and that a 
remand is not necessary to obtain an opinion from a hepatologist.  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  

Analysis

The Veteran that is the subject of this decision died in January 
2006.  The appellant, his surviving spouse, is claiming 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits on two theories of entitlement.  First, she contends 
that the Veteran's death was service-related (or service-
connected).  See 38 U.S.C.A. § 1310 (West 2002 & Supp. 2010).  As 
discussed in more detail below, it is her assertion that a 
contributory cause of death, cirrhosis of the liver, was causally 
related to the use of a drug prescribed to treat the Veteran's 
service-connected depressive disorder.  Alternatively, other 
statements submitted by the appellant appear to suggest that it 
is her belief the Veteran's death may have been the result of his 
being bedfast, and that such state was also the result of a drug 
taken to treat a depressive disorder.  Finally, she also 
indicated that the acute cerebrovascular accident listed on the 
Veteran's death certificate may have been causally related to his 
service-connected back disability.  

In addition to claiming that the Veteran's death is related to 
service and/or service-connected disabilities, the appellant has 
asserted that she is entitled to DIC benefits on the basis that 
her husband's January 2006 hospitalization led to his death.  See 
38 U.S.C.A. § 1151(a) (West 2002).  Once again, most of her 
statements submitted during this appeal have focused on one 
theory of entitlement - specifically, that the Veteran's death 
was proximately due to the administration of a blood thinner 
against doctor's orders the night before a head CT scan was 
performed to rule out any bleeding.  She has also submitted 
statements, however, suggesting that the Veteran was given 
"things" by VA personnel during his stay for which he had an 
allergy and that such actions may have also led to his death.  

Pertinent to both determinations, the Veteran's death certificate 
lists the immediate or proximate cause of death as cerebral 
anoxia, which is noted to be due to respiratory failure, which, 
in turn, is noted to be due to an acute cerebrovascular accident 
of the right parietal.  However, during the course of developing 
this appeal, a VA neurologist provided an opinion in May 2010 
based upon a review of the entire claims file that: (1) the 
Veteran did not actually suffer a cerebrovascular accident of the 
right parietal during his lifetime, and (2) the underlying (or 
primary) cause of death was actually acute bronchopneumonia which 
led to the proximate cause, cerebral anoxia, and, subsequently, 
death.  

With regard to the first medical conclusion, the May 2010 
neurologist's report notes that the March 2006 autopsy report did 
not identify any gross pathology of the right parietal lobe.  The 
radiographic finding by CT of the head on January 10, 2006, of a 
left lateral geniculate body bleed was also not confirmed by the 
autopsy.  Rather, the only traumatic findings of the brain were 
two subarachnoid hemorrhages involving the frontal lobes.  The 
Board acknowledges that the Veteran's contemporaneous treatment 
records, in addition to the death certificate, contain multiple 
references to cerebrovascular vascular accident, including 
infarction.  However, these diagnoses were based upon an 
interpretation of clinical evidence to include radiographic 
findings.  The May 2010 neurologist opinion, conversely, is based 
upon macroscopic and microscopic examination of the brain at 
autopsy, which he notes to be the "most sensitive and specific 
form of diagnosing . . . any . . . type of structural lesion of 
the brain."  Thus, the Board finds the May 2010 neurologist 
opinion to be more probative than the Veteran's death certificate 
and contemporaneous treatment records as to the issue of whether 
there is evidence of a cerebrovascular accident or acute bleed of 
the brain.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility and 
weight to be given the evidence).  

As for the cause of the Veteran's death, the May 2010 VA 
neurologist's report indicates that the March 2006 autopsy report 
lists acute bronchopneumonia as "[t]he major pathological 
diagnosis" as to the cause of the death.  Again, this conclusion 
was based upon gross and microscopic examination of the Veteran 
post-mortem.  Therefore, despite an absence of any evidence of 
bronchopneumonia in the clinical record, the Board finds the 
competent and probative evidence establishes acute 
bronchopneumonia as the underlying (i.e., primary cause) of the 
Veteran's death.  

Service Connection for the Cause of Death

The cause of a veteran's death will be considered to be due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.312(a) (2010).  This question will be resolved by the use of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, particularly, 
autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  

At the time of the Veteran's death, service connection was 
established for degenerative disc disease of the lumbar spine, a 
depressive disorder, and residuals of a postoperative right 
inguinal hernia repair.  The appellant has not asserted, and the 
competent evidence of record fails to suggest, that any of these 
service-connected disabilities directly contributed to the 
proximate cause of the Veteran's death, cerebral anoxia.  Rather, 
it is the appellant's assertion that cirrhosis of the liver, 
which is listed as a contributory cause of death on the Veteran's 
death certificate, was secondarily related to his service-
connected depressive disorder.  Specifically, she contends that 
the Veteran was prescribed clonazepam in September 2004 by his VA 
psychiatrist for insomnia related to his depressive disorder.  
According to her, he experienced bloating shortly thereafter and 
was eventually diagnosed with cirrhosis of the liver secondary to 
a reaction to the clonazepam.  

Pertinent VA law and regulations provide that service connection 
may be granted for a disability when the evidence demonstrates 
that it is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Service connection may also be granted when the evidence 
demonstrates that a service-connected disease or injury has 
chronically worsened the disability for which service connection 
is sought.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en 
banc).

Historically, the Veteran's medical records show that he was seen 
by VA psychiatry on September 21, 2004, at which time he was 
prescribed clonazepam.  One month later, on October 21, 2004, he 
was seen at Kettering Medical Center (Kettering) for complaints 
of abdominal pain secondary to constipation.  Records from this 
Kettering visit indicate that his constipation, and thus, his 
abdominal pain, may be a medication effect from the change in his 
psychiatric medications.  The examining physician noted that the 
"timing certainly would suggest this."  Clonazepam was then 
discontinued, as indicated by an October 29, 2004, VA psychiatry 
note.  

A November 3, 2004, VA homebound patient care (HBPC) record 
states that the Veteran complained of left upper quadrant 
abdominal pain; he was no longer constipated, however, as he was 
passing gas and having bowel movements.  The 
Veteran was evaluated at Kettering on November 8, 2004, and an 
abdominal CT scan showed a large amount of ascites.  His liver 
panel also showed increased alkaline phosphates (alkphos), which 
were correlated as secondary to gallbladder disease versus a 
medication effect.  Records show his abdominal distention 
resolving as of November 15, 2004.  

The Veteran's VA records show that he was subsequently diagnosed 
with portal hypertension and ascitis secondary to cirrhosis of 
the liver.  Since the Veteran reported no history of binge 
drinking, his physicians identified nonalcoholic steatohepatitis 
(NASH) versus an undetermined etiology as the "most likely" 
cause.  Later, an August 2005 liver biopsy ruled out NASH as a 
cause and noted that the findings were instead consistent with 
cirrhosis due to hepatitis C, autoimmune disease, or other 
chronic hepatitis.  The August 2005 lab report also shows that 
the Veteran was negative for hepatitis C.  

None of the contemporaneous evidence of record specifically 
indicates that the Veteran's cirrhosis of the liver stemmed from 
the use of clonazepam.  Rather, medical records show that the 
Veteran experienced a reaction to clonazepam (i.e., constipation) 
which coincided with his diagnosis of cirrhosis of the liver.  It 
is understandable, given the timing of these events, why the 
appellant believes that there is an etiological relationship 
between the two.  However, absent some medical explanation as to 
why an etiological relationship might exist, the mere fact that 
the Veteran was diagnosed with cirrhosis of the liver after 
experiencing a reaction to the use of clonazepam is not 
sufficient to demonstrate a causal connection.  

Relevant to the current appeal, the appellant has submitted lay 
and medical evidence suggesting that a medication effect may be 
sufficient to trigger an autoimmune response, thereby causing 
cirrhosis of the liver.  With regard to the appellant's own 
statements regarding a causal connection, the Board observes 
that, as a lay person, she is not competent to provide evidence 
regarding the etiology of the Veteran's cirrhosis of the liver.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (Board must 
address a claimant's lay assertions).  As evidenced by the 
clinical record, even medical professionals experience difficulty 
identifying an exact etiology and often use pathology evidence, 
such as a liver biopsy, to assist them in their diagnoses.  As 
for the medical treatise evidence submitted by the appellant, it 
is certainly suggestive of a causal connection.  It is not, 
however, specific to the facts of the Veteran's case.  And in the 
instant appeal, the record reflects that the chief of the 
Gastrointestinal (GI) service at Dayton VA Medical Center 
investigated a possible connection between cirrhosis of the liver 
and clonazepam use at the request of the appellant, and 
subsequently informed her in July 2005 that "it is unlikely that 
[c]lonazepam was the cause of [the Veteran's] liver disease" 
(emphasis added).  Given that the latter medical evidence 
reflects consideration of the Veteran's particular history and 
was provided by a specialist in the field, the Board will afford 
it more probative weight than the generic treatise information 
provided by the appellant.  Compare Wallin v. West, 11 Vet. App. 
509, 514 (1998) (stating where medical treatise evidence 
discusses relationships between conditions with "degree of 
certainty," such evidence meets requirements for medical nexus), 
with Sacks v. West, 11 Vet. App. 314, 317 (1998) (stating that 
medical treatise evidence that discusses relationship in generic 
terms is insufficient to meet requirements for medical nexus).  

The most probative evidence of record, however, regarding the 
issue of whether the Veteran's cirrhosis of the liver was 
directly caused by clonazepam use is an opinion obtained by the 
VA in January 2010.  This opinion was provided by a 
gastroenterologist who had an opportunity to review the entire 
claims file, including treatment records from both the VA and 
Kettering.  Moreover, the opinion provided by the physician, 
namely, that the evidence of record "clearly demonstrates" that 
the Veteran had existing cirrhosis of the liver prior to his use 
of clonazepam in September 2004, is based on objective clinical 
evidence of record including elevated lab values (i.e., alkphos) 
dated throughout the year 2003.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (the relevant inquiry when assessing 
the probative value of a medical opinion is whether the opinion 
reflects application of medical principles to an accurate and 
complete medical history).  Seeing as the record contains a 
probative medical opinion supported by clinical evidence that the 
Veteran's cirrhosis of the liver developed before September 21, 
2004, a preponderance of the evidence is against a finding that 
clonazepam use caused the Veteran to develop cirrhosis of the 
liver.  

The Board's inquiry does not, however, end here.  The appellant 
has submitted information regarding the drug clonazepam, 
including the fact that its use is contraindicated in patients 
with existing liver disease.  Therefore, the Board must consider 
whether the evidence establishes that the Veteran's clonazepam 
use aggravated his existing cirrhosis of the liver.  See Allen, 7 
Vet. App. at 448-49.  Once again, the Board finds the January 
2010 gastroenterologist's report to be more probative than the 
generic drug information submitted by the appellant.  
Specifically, the January 2010 report indicates that clonazepam 
is contraindicated in liver disease patients due to possible 
adverse effects such as "too much sedation, respiratory 
suppression, and . . . drowsiness."  It does not, however, 
"usually have any direct effect on the liver cells and therefore 
can safely be given to patients even with advanced cirrhosis if 
mental status monitoring is available."  In fact, the opining 
gastroenterologist was unable to find any medical literature that 
supported a finding that clonazepam can chronically worsen liver 
cirrhosis.  Thus, it was the gastroenterologist's opinion that 
"it is less likely than not that clonazepam . . . aggravated 
[the Veteran's] liver cirrhosis."  

The Board is sympathetic to the appellant's claim.  
Unfortunately, the competent and probative evidence 
overwhelmingly shows that the Veteran's clonazepam use was not, 
in any way, related to the development or worsening of his 
cirrhosis of the liver.  The Board has already acknowledged the 
generic medical information submitted by the appellant along with 
her own lay statements regarding a causal connection.  However, 
while such evidence may be sufficient to trigger VA's duty to 
further investigate a possible etiological relationship, it is 
not sufficient upon which to grant her claim because it does not 
demonstrate a relationship(s) with any degree of certainty.  And 
as discussed above, two gastroenterologists, specialists in the 
field of medicine at issue, found no direct causal relationship 
between the Veteran's cirrhosis of the liver and clonazepam use.  
Additionally, the January 2010 VA opinion clearly explains why 
clonazepam is contraindicated in liver disease patients as well 
as why it is unlikely to cause or aggravate cirrhosis of the 
liver.  

The Board notes that it considered, despite no assertion by the 
appellant, whether the competent evidence demonstrates that the 
Veteran has an autoimmune disease or chronic hepatitis that is 
related to his military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).  However, a review of his records fails 
to show any relationship between either disorder and service.  In 
fact, the only mention of autoimmune disease or hepatitis in the 
Veteran's medical records is in regards to a history of childhood 
hepatitis.  Thus, with consideration of the Veteran's service 
treatment records, the July 2005 GI clinic note, and the January 
2010 VA gastroenterologist's opinion, the Board finds that a 
preponderance of the evidence is against a finding that cirrhosis 
of the liver, a contributory cause of death, is related to the 
Veteran's military service or a service-connected disability.  

In addition to claiming that the Veteran's death was 
etiologically related to service-connected depressive disorder, 
the appellant has contended that the Veteran's death may also be 
related to his bedfast condition and that such condition was 
directly due to the effects of the clonazepam prescribed by the 
VA.  Initially, the Board observes that none of the competent 
medical evidence of record establishes that the Veteran's bedfast 
condition has been identified by a medical professional as a 
primary or contributory cause of death.  Nevertheless, pertinent 
VA regulations direct the Board to consider diseases or injuries 
which result in "debilitating effects and general impairment of 
health to an extent that would render [a] person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death."  38 C.F.R. § 3.312(c)(3).  
Unfortunately, the appellant has not submitted any competent 
evidence to support her lay assertions that the Veteran's bedfast 
condition is, in any way, related to the clonazepam prescribed in 
September 2004.  And, in fact, a review of the entire record 
tends to indicate that the Veteran's bedfast condition predated 
the use of clonazepam.  Further, it appears that such condition 
may also have been due to nonservice-connected disabilities.  
Prior to his death, in April 2004, the Veteran submitted a 
examination report which notes that he is wheelchair-bound due to 
peripheral neuropathy associated with nonservice-connected 
diabetes mellitus and that he only leaves his home for medical 
appointments.  Additionally, a number of HBHC notes dated prior 
to September 2004 indicate that the Veteran was often found in 
his bed upon the arrival of the clinician.  

The appellant is adamant that the Veteran's inability to ambulate 
is either the result of clonazepam or, alternatively, the result 
of symptomatology associated with his service-connected back 
disability.  In statements received in April 2006, she expressly 
stated that VA physicians advised her that diabetic neuropathy 
could not have caused his wheelchair-bound condition.  However, 
none of the VA treatment records reflect this opinion, and a July 
1993 letter from the Veteran's private primary care physician 
states that it is "insulin-dependent diabetes mellitus with a 
peripheral polyneuropathy which has confined [the Veteran] to a 
wheelchair."  Additionally, a June 1991 electromyography (EMG) 
study revealed "severe peripheral polyneuropathy . . . typical 
of a moderately severe diabetic peripheral polyneuropathic 
process."  No mention was made of any radiculopathy or other 
nerve impairment due to degenerative disc disease of the lumbar 
spine.  Such evidence, in the Board's opinion, overwhelmingly 
demonstrates that the Veteran's housebound/bedfast condition was 
primarily the result of peripheral neuropathy associated with 
diabetes mellitus, and not the result of any clonazepam use or 
service-connected back disability.

The appellant further contends that there may be yet another 
causal connection between the Veteran's death and his service-
connected degenerative disc disease of the lumbar spine.  
Specifically, she indicated that the Veteran slept on a "very 
slick" air mattress due to problems with back discomfort, and 
that it is her belief that he slid off the mattress onto the 
floor in January 2006, thereby causing the acute CVA noted on the 
autopsy report.  

Initially, the Board is reminded that the competent and probative 
evidence of record establishes that the Veteran did not 
experience an acute CVA of the right parietal lobe prior to his 
death.  Post-mortem examination did, however, reveal two 
subarachnoid hemorrhages of the frontal lobe.  And relevant to 
the appellant's theory, the May 2010 VA neurologist's report 
indicates that both of these intracranial hemorrhages are, at 
least in some part, related to the January 2006 fall from a 
seated position in bed.  Service connection is, nevertheless, not 
warranted because the May 2010 VA neurologist's report also 
reflects that the proximate cause of the Veteran's death, 
cerebral anoxia, is "unrelated in any way to the frontal areas 
of subarachnoid hemorrhages."  Thus, the subarachnoid 
hemorrhages noted at autopsy are not a contributory cause of 
death.  See 38 C.F.R. § 3.312(c).  Regardless, the Board observes 
that even if the hemorrhages were to be considered a contributory 
cause of death, any relationship between an air mattress and his 
eventual death is too remote and tenuous.  See 38 C.F.R. § 
3.312(c)(1).  Similarly, even if the Board acknowledges that the 
Veteran used an air mattress solely because of his service-
connected back disability, it may not speculate as to the cause 
of his January 2006 fall and whether it was related to the 
"slickness" of this mattress.  See id.  

Finally, the Board considered whether any of the contributory 
causes of death listed on the death certificate are related to 
his military service, as well as whether the primary cause of 
death, acute bronchopneumonia, is related to military service.  
With regard to the latter question, the Board observes that 
"acute," by definition, means having a short and relatively 
severe course.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, page 25 
(30th ed. 2003).  Thus, it is unlikely to be related to service.  
This conclusion is supported by the lack of evidence of any 
notation of bronchopulmonary problems in the months leading up to 
the Veteran's death, including the hospitalization records dated 
approximately one week prior to death. 

As for the contributory causes of death, there is no evidence of 
diabetes mellitus or protein energy malnutrition in the Veteran's 
service treatment records or for many years thereafter, nor is 
there any competent evidence indicating a relationship to 
service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); 38 C.F.R. § 3.303(d).  Additionally, presumptive service 
connection is not warranted for diabetes mellitus as there is no 
evidence that this disease manifested within one year of service 
separation or that the Veteran was exposed to Agent Orange or 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. 
§§ 3.307, 3.309 (certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service).  See also 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 
3.313(a) (2010).  Finally, there is no competent evidence that 
any of these disabilities are related to the Veteran's service-
connected degenerative disc disease of the lumbar spine, 
depressive disorder, or residuals of an inguinal hernia repair.  
38 C.F.R. § 3.310.  

In sum, the evidence shows that the Veteran developed acute 
bronchopneumonia, diabetes mellitus, cirrhosis of the liver, and 
protein energy malnutrition many years after service separation 
which, in turn, led to his death.  None of these disorders were 
service-connected at the time of his death, and the competent 
medical evidence of record does not indicate that they were 
incurred during or related to service.  There is also no 
competent evidence that any of these disorders, including 
cirrhosis of the liver, were related to his service-connected 
disabilities.  Finally, the record lacks any competent evidence 
indicating that the Veteran's service-connected degenerative disc 
disease of the lumbar spine, depressive disorder, or residuals of 
an inguinal hernia repair caused or contributed to cause his 
death.  As a preponderance of the evidence is against the claim 
for service connection for the cause of the Veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

DIC Based on 38 U.S.C.A. § 1151

The appellant contends that she may also be entitled to DIC 
benefits on the basis that her husband's January 2006 
hospitalization at Dayton VA Medical Center led to his death.  
For claims filed after October 1, 1997, such as this claim, DIC 
benefits shall be awarded for a qualifying veteran's death if the 
death was not the result of the veteran's willful misconduct, the 
death was proximately caused by hospital care, medical or 
surgical treatment, or examination furnished by the VA, and the 
hospital care or medical treatment furnished by the VA which led 
to death was careless, negligent, or demonstrated a lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination.  38 U.S.C.A. § 1151(a) (West 
2002); 38 C.F.R. § 3.361 (2010).  For purposes of this law, 
merely showing that a veteran received care, treatment, or 
examination and subsequently died does not establish causation.  
38 C.F.R. § 3.361(c)(1) (2010).  Moreover, the evidence must 
establish that the hospital care, medical or surgical treatment, 
or examination furnished by the VA is the action or event that 
directly caused the death, as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361(d).  In other words, but 
for the VA's action(s), the Veteran would not have died.  

As noted above, the appellant asserts that the Veteran's death 
was the result of the administration of a blood thinner against 
doctor's orders the night before a head CT scan was performed to 
rule out any bleeding.  Alternatively, she contends that his 
death was the result of being given "things" by VA personnel 
during his stay for which he had an allergy.  With regard to the 
latter assertion, the Veteran's allergies were noted in both the 
emergency department visit and on his hospital admission report 
dated in January 2006.  And other than the appellant's own lay 
statements, there is nothing to suggest that these allergies were 
ignored during the course of his hospitalization.  Regardless, 
the appellant has not presented any competent evidence that 
failure to heed his allergies proximately caused his death.  
Establishing a proximate cause of death is not something that is 
readily identified by a lay person.  This is especially true in 
the instant case given that a medical professional did not even 
identify the appropriate primary cause of death on the death 
certificate.  Thus, the appellant's own lay assertions are not 
sufficient to establish that the Veteran's death could have been 
proximately due to the use of products and/or medications for 
which he had an allergy.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Neither the Veteran's death certificate nor the March 
2006 autopsy report mention pathology consistent with an allergic 
reaction that is related to the proximate cause of death 
previously identified in the record, i.e., cerebral anoxia.  

As for the use of a blood thinner against doctor's orders, the 
Board acknowledges that the Veteran was given the blood thinner 
enoxaparin (also known as lovenox) on January 11, 2006, at 
approximately 12:21 a.m. and 9:00 a.m. as part of a protocol to 
prevent deep vein thrombosis.  There is even evidence that the 
admitting physician had discontinued other blood thinners, 
namely, plavix and aspirin.  Finally, the Board has reviewed the 
drug information submitted by the appellant which indicates that 
lovenox is contraindicated in "patients with active major 
bleeding" and that "[m]ajor hemorrhages including . . . 
intracranial bleeding have been reported . . . [and] . . . [s]ome 
of these cases have been fatal."

The above evidence, while suggestive of a possible causal 
connection between the administration of lovenox and the 
development of intracranial hemorrhaging and possible death, is 
not dispositive of the issue on appeal.  In this regard, the 
medical literature provided by the appellant does not expressly 
link the use of lovenox in patients with evidence of "active 
major bleeding" to death in all, or even most, cases.  And in 
the present case, a competent medical professional, i.e., a 
neurologist, has indicated that the hemorrhages present in the 
Veteran's frontal lobes are unrelated to the proximate cause of 
death, cerebral anoxia.  Regardless, the VA neurologist opined 
that the subarachnoid hemorrhages were solely the result of the 
two falls identified in the record, and were not in any way the 
result of the lovenox.  In support of this opinion, the 
neurologist pointed out that major bleeding complications occur 
in less than 1-2 percent of patients who receive lovenox 
injections, whereas "traumatic subarachnoid hemorrhages are 
detected in 60% of people" with acute fall injuries involving 
the head.  Thus, even if the Board were to assume that the 
subarachnoid hemorrhages contributed to cause the Veteran's 
death, the competent evidence indicates that the administration 
of lovenox did not proximately cause such injuries, and thus, 
death.  

For reasons discussed above, the appellant's lay assertions 
regarding actions by VA which may have caused or aggravated an 
allergic reaction or intracranial hemorrhage are therefore 
irrelevant in the sense that the competent evidence does not show 
that either an allergic reaction or intracranial hemorrhage 
directly led to the Veteran's death.  Rather, in order to 
establish entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151, the appellant must show that hospital care, medical or 
surgical treatment, or examination furnished by the VA both (1) 
led to the development of cerebral anoxia, and (2) was careless, 
negligent, or demonstrated a lack of proper skill, error in 
judgment, or similar instance of fault.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361.  

In the instant appeal, none of the appellant's lay statements 
have identified any treatment furnished by the VA that may have 
resulted in cerebral anoxia, including treatment which may have 
caused acute bronchopneumonia.  The medical evidence of record 
also does not indicate that any treatment furnished by the VA led 
to the development of cerebral anoxia or bronchopneumonia.  The 
Board notes that it considered whether VA failed to timely 
diagnose and properly treat acute bronchopneumonia such that it 
caused the continuance or natural progress of the disease.  
38 C.F.R. § 3.361(c)(2).  However, as discussed above, there is 
no notation of bronchopulmonary problems in the months leading up 
to the Veteran's death, including the hospitalization records 
dated approximately one week prior to death.  In fact, a 
neurology consult dated January 11, 2006 (i.e., the last day of 
VA hospitalization), indicates that the Veteran expressly denied 
any chest pain or shortness of breath.  Clinical examination on 
such date revealed lungs clear to auscultation with good air 
exchange.  Absent evidence of any symptoms or complaints related 
to bronchopneumonia, it is not clear whether the Veteran had even 
developed bronchopneumonia prior to his release from VA 
hospitalization on January 11, 2006.  Thus, it cannot be said 
that VA failed to properly diagnose and treat this disease.

In sum, there is no competent evidence of record which indicates 
that the Veteran's death was caused by hospital care or medical 
treatment furnished by the VA.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, a 
preponderance of the evidence is against the appellant's claim 
for DIC under 38 U.S.C.A. § 1151 for the cause of the Veteran's 
death as a result of VA treatment.  As such, that doctrine is not 
applicable in the instant appeal and her claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to DIC on the basis of 38 U.S.C.A. § 1151 is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


